Citation Nr: 1512557	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-08 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to an initial rating in excess of 10 percent for mild lumbar degenerative disc disease with spondylosis.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active service from August 1980 to August 1983 and from December 2003 to March 2005, with had additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 and March 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The issue pertaining to service connection for a right knee disorder was remanded by the Board in May 2014 and the case now returns for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

As was noted in the May 2014 Board remand, the issues of entitlement to service connection for bilateral hearing loss and tinnitus have been raised by the record in a March 2013 statement, but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are, once again, referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).     

With regard to the Veteran's claim for service connection for a right knee disorder, in the May 2014 Board remand, it was noted that, with the exception of a December 2003 service treatment note and a February 2005 post deployment health assessment, the AOJ has been unable to obtain any service treatment records for the Veteran's second period of active duty service from December 2003 to March 2005. In addition, the record contained no service personnel records and, with the exception of the December 2003 and February 2005 service treatment records, the latest dated service treatment record associated with the file is dated in August 1987.  Therefore, the Board remanded the claim, in part, to obtain any additional service treatment and personnel records, including documentation of any periods of active duty for training and inactive duty for training since 2001, which have not been associated with the record.  

Pursuant to the May 2014 Board remand, the AOJ obtained additional service treatment and personnel records, but the treatment records are all dated in the 1980s and, while there appears to be confirmation that the Veteran was on some form of duty status for two to three days per month in the summer of 2001, there are no medical records pertaining to this time period.  However, while the AOJ received a negative response from the Records Management Center (RMC) in June 2014 and received additional records from the Defense Personnel Records Image Retrieval System (DPIRS) and the Defense Finance and Accounting Service (DFAS), to include pay records from 2001, it is unclear what other entities were contacted by the AOJ pursuant to the May 2014 Board remand.  In this regard, the VBA Adjudication Manual, M21-1MR, III.iii.2.B.13.d. indicates that, if a service member is released from active duty and joints a specific Reserve or National Guard component, the Official Military Personnel File is transferred to that component and, if he does not join a specific component, it is transferred to the Army Human Resource Command in St. Louis, Missouri, which can be accessed by DPIRS.  A review of the record indicates that the Veteran may still be with his Reserve unit as such includes service treatment records dated through 2013.  Therefore, on remand, the AOJ should determine whether the Veteran remains with a Reserve unit and, if so, attempt to obtain his service personnel and treatment records from such unit.   

The Board also remanded the case in May 2014 for a VA examination to determine the etiology of any right knee disorder that may be present.  Significantly, the examiner was requested to consider the Veteran's report that he initially injured his right knee while preparing for an Army physical fitness test in the summer of 2001.  

In response to the May 2014 Board remand, the Veteran was afforded a VA knee examination in November 2014.  The examiner noted the Veteran's allegation of an injury to the right knee in 2001 while preparing for a physical training exercise with the Reserves (possibly in the country of Panama).  The November 2014 VA examiner opined that the Veteran's claimed right knee disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  Significantly, the examiner noted that the VBMS database as well as CPRS-generated medical information was reviewed.  Review of available VBMS documentation included medical information from the time periods of 1980 to 1983 and 2003 through 2008.  There was no documentation identified by this examiner of any clinical evaluation of a 2001 right knee injury reported by the Veteran at the time of his November 2014 VA examination.  Diagnostic studies in November 2014 indicated the presence of an abnormal finding (mild narrowing of the tibiofemoral joint) at the lateral section of the right knee joint consistent with an injury to the lateral meniscus.  Available medical records show a July 2008 medical examination of the musculoskeletal system which reported normal range of motion, no bone or joint deformity, no joint inflammation with a Review of Systems section indicating no musculoskeletal complaints.  Review of past radiological studies in CPRS reveal an absence of any X-ray studies involving the Veteran's knees prior to the November 2014 study.  Thus, given the current available medical documentation, the November 2014 VA examiner was not able to link the diagnosis of lateral meniscus injury/derangement of right knee to an injury sustained during active duty or while preparing for an Army physical fitness test in 2001.  As such, the November 2014 VA examiner opined that it was less likely than not that the
current diagnosis of lateral meniscus injury/derangement was caused by or the
result of the Veteran's active in-service duty or Army physical fitness test
in 2001.

Unfortunately, the November 2014 VA examiner failed to address pertinent evidence of record.  Specifically, a May 2005 VA treatment report notes that the Veteran underwent arthroscopy of the right knee in 2002 due to calcium deposits.  Also, an October 2003 private treatment record (dated just two months prior to the Veteran's second period of service) notes complaints of knee pain.  Furthermore, as above, records from the National Guard show that the Veteran was on some form of duty status for two to three days per month in the summer of 2001.  Therefore, a remand is necessary in order to obtain an addendum opinion which addresses this pertinent evidence.

Also, with regard to the lumbar spine issue, as noted in the Introduction, a March 2014 rating decision granted service connection for mild lumbar degenerative disc disease with spondylosis, and assigned an initial 10 percent rating, effective November 19, 2010.  Thereafter, in March 2015 (within one year of notification of the March 2014 rating decision), the Veteran entered a notice of disagreement with the AOJ as to the propriety of the initially assigned rating for such disability.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1. A statement of the case, containing all applicable laws and regulations, on the issue of entitlement to an initial rating in excess of 10 percent for mild lumbar degenerative disc disease with spondylosis, must be issued to the Veteran and his representative.  They should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period, then such should return to the Board for appellate review.

2.  Determine whether the Veteran remains with a Reserve unit and, if so, attempt to obtain his service personnel and treatment records from such unit, or any other appropriate source.  See VBA Adjudication Manual, M21-1MR, III.iii.2.B.13.d.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding records, return the record to the November 2014 VA examiner for an addendum opinion.  If the November 2014 VA examiner is unavailable, the record, to include a copy of this remand, should be forwarded to an appropriate medical professional to provide the addendum opinion.  The need for another examination is left to the discretion of the medical professional selected to offer the opinion.  

After reviewing the record, the examiner is requested to offer an addendum opinion that specifically addresses whether the Veteran's currently diagnosed lateral meniscus injury/derangement of right knee is related to his period of active service and/or Reserve service, to include but not limited to, his alleged right knee injury during Reserve service in the summer of 2001.  

The examiner should specifically consider the May 2005 VA treatment report noting that the Veteran underwent arthroscopy of the right knee in 2002 due to calcium deposits as well as an October 2003 private treatment record (dated just two months prior to the Veteran's second period of service) noting complaints of knee pain along with the confirmation that the Veteran was on some form of duty status for two to three days per month in the summer of 2001.

The examiner should also consider the Veteran's complaints of continuity of symptoms since discharge from service.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







